724 S.E.2d 535 (2012)
STATE of North Carolina
v.
Donald BARNES.
No. 215P08-2.
Supreme Court of North Carolina.
April 12, 2012.
Donald Barnes, for Barnes, Donald.
Kathleen M. Waylett, Special Deputy Attorney General, for State of NC.
C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 12th of March 2012 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 12th of April 2012."
JACKSON, J. recused.